DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Thomas E. Watson (Reg. No. 43,243). Accordingly, since a complete record of the interview has been incorporated in the instant examiner’s amendment, no separate interview summary form is included in the instant office letter MPEP § 713.04.

CORRECTIONS MADE IN THE APPLICATION
4.	The application has been amended as follows:
	IN THE CLAIM:
Please find below claim 14 that the Examiner has amended. The status of the claims is set forth in parentheses. For the currently amended claim, underlined emphasis indicates insertions and 

14. 	(Currently amended) The method of claim 13 [[14]], wherein the first structured attribute comprises a numerical statistic of the folder.

	Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
In view of the allowable subject matter stated in the Office Action filed 02/18/2022 and the amendments and remarks filed on 04/28/2022, the examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “converting the first attribute into a first vector of attributes; outputting the first vector of attributes to an artificial intelligence classifier that outputs a first classification of the first folder, the first classification indicating that the first folder is assigned a first importance value”, in combination with other recited limitations in independent claim 1.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “converting, by a system comprising a processor, a first attribute of a first folder in a file system into a first vector of attributes; providing, by the system, the first vector of attributes as input to an artificial intelligence classifier that outputs a first classification of the first folder, the first classification indicating that the first folder has a first importance value”, in combination with other recited limitations in independent claim 8.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “sending a first vector of attributes of a first folder in a file system to an artificial intelligence classifier that outputs a first classification of the first folder, the first classification indicating that the first folder has a first importance value”, in combination with other recited limitations in independent claim 15.
Dependent claims 2-7, 9-14 and 16-20 are allowable based on their dependencies of independent claims 1, 8 and 15.
Any additional references cited along with this Notice of Allowance is further silent on motivation to combine such features and functionality and are provided as showing background information with respect to the state of the art as it pertains to the applicants' invention and fails to teach or suggest, alone or in combination, the limitations of claims presented; therefore, the patent application is deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181  

/IDRISS N ALROBAYE/               Supervisory Patent Examiner, Art Unit 2181